TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-17-00667-CV



            In re State of Texas ex rel. David Escamilla, Travis County Attorney


                  ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                                             ORDER


PER CURIAM

               After relator State of Texas ex rel. David Escamilla, Travis County Attorney, filed

a petition for writ of mandamus and motion for emergency stay, this Court granted relator’s

emergency motion and temporarily stayed all proceedings in the trial court on real party in interest’s

pending application for writ of habeas corpus, trial court cause number 17-1228-C368. Relator has

now filed an emergency motion for stay of proceedings and motion for show-cause hearing, seeking

to prevent the trial court from proceeding on a second application for writ of habeas corpus filed

by real party in interest in the same county and assigned cause number 17-1428-C425.

               We grant relator’s emergency motion and stay all trial court proceedings in cause

number 17-1428-C425 and any and all other actions arising from the underlying contempt order that

is the subject of the dispute, pending further order of this Court. In addition, we grant relator’s

motion for show-cause hearing. Therefore, it is hereby ordered that Carissa Beene shall appear in

person before this Court on Wednesday, November 29, 2017, at 1:30 p.m., in the Third Court of

Appeals courtroom, located on the first floor of the Price Daniel, Sr. Building, 209 West 14th Street,
in Austin, Travis County, Texas, to show cause why she should not be held in contempt and have

sanctions imposed for her failure to obey our October 12, 2017 order.

              It is so ordered November 20, 2017.



Before Justices Puryear, Field, and Bourland




                                               2